1)ISMISS: Opinion filed November 30, 2012




                                                 in [he
                                     nurt nf Appiata
                              FiftI Thtrirt uf !Jixa6 at a1Iw5
                              1
                                          No. 05-12-01254-CV


                                 JAMES GLEN hELM, JR., Appellant

                                                   V.

                      THE ATTORNEY (;ENERAL OF TEXAS, Appelice


                        On Appeal from the 303rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-97-09259


                                  MEMORANDUM OPINION
                              Before Justices Richter, Lang-Miers, and Myers
                                      Opinion By Justice Lang-Miers

        By letter dated October 24, 2012, the Court notified appellant that his notice of appeal was

untimely. We informed appellant that his notice of appeal was filed within the fifteen-day grace

period and that he could remedy the problem by filing and extension motion within ten days. See

TEX. R. APP. P. 26.3. As of today’s date, appellant has not filed a motion for an extension of time

to file a notice of appeal.

        If no post-judgment motion extending the appellate timetable is filed, a notice of appeal is

due thirty days afier the date the judgment is signed. See TEx. R. App. P. 26.1. Without a timely

filed notice of appeal, this Court lacks jurisdiction. See TEx. R. App. P.25.1(b).

        Appellant is appealing ajudgment signed on July 17, 2012. Appellant did not file any post-
judgment motion that extended the appellate timetable, Accordingly, the notice of appeal was due

on August 16, 2012. See TEX. R. APP. P. 26.1. Appellant filed his notice of appeal on August 17,

2012.

        i3ecause appellant did not timely file his notice of appeal, this Court lacks jurisdiction. We

dismiss the appeal. See TEX. R. App. P. 42.3(a).




                                                                  FR LANGMlERS           /
                                                      JUST



121 254F.P05




                                                —2—
                                    (!nttrt tif ;ipci{i
                         Fift1i Ditrirt        tif             at   Ja11a
                                        JUDGMENT
JAMES GLEN HELM, JR., Appellant                        Appeal from the 303rd Judicial District Court
                                                       of Dallas County, Texas, (Tr.Ct.No. DF-97-
No. 05-12-01254-CV            V                        09259).
                                                       Opinion delivered by Justice Lang—Miers.
THE ATTORNFV GENERAL OF TEXAS.                         Justices Richter and Myers. participating.
Appellee

       Based on the Courts opinion of this   date,   the appeal is 1)1 SNI ISSED.

       It is ORDIf RED that appellee, the Attorney General of Texas, recover its costs of the appeal
from appellant, James Glen Helm, Jr.


Judgment entered November 30, 2012.




                                                       I .LIZABLI’I I I AN( i-\’I FIRS
                                                       JIjS’I’I(’l.